         Case 1:20-cv-01254-MN UNITED
                                Document  19 BANKRUPTCY
                                      STATES  Filed 11/04/20  Page 1 of 2 PageID #: 4974
                                                           COURT
                                               DISTRICT OF DELAWARE

                                           APPEAL TRANSMITTAL SHEET

Case Number:      20-11177                             BK      AP

If AP, related BK case number:   N/A
Title of Order Appealed: Order Confirming the Modified Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor
                         Affiliates




Docket #:   673                        Date Entered:   9/4/2020
Item Transmitted:
       Notice of Appeal                            Docket #:      746               Date Filed:     10/1/2020

       Amended Notice of Appeal                    Docket #:                        Date Filed:

       Cross Appeal                                Docket #:                        Date Filed:

       Motion for Leave to Appeal                  Docket #:                        Date Filed:

       Request for Certification of Direct Appeal Docket #:                         Date Filed:

Appellant/Cross Appellant:                                               Appellee/Cross Appellee

Provepharm, Inc.                                                        See Notes




Counsel for Appellant/Cross Appellant:                                   Counsel for Appellee/Cross Appellee:

William P. Bowden (#2553)                                               See Notice of appeal for each parties counsel
ASHBY & GEDDES
500 Delaware Avenue, 8th Fl.
Wilmington, DE 19899




 Filing fee paid?                                                              Yes            No

 IFP application filed by applicant?                                           Yes            No

 Have additional appeals of the same order been filed?                         Yes            No

 *If Yes, has District Court assigned a Civil Action Number?                   Yes            No
 Civil Action Number: 20-1254




(continued on next page)
           Case 1:20-cv-01254-MN Document 19 Filed 11/04/20 Page 2 of 2 PageID #: 4975

Notes:     Akorn, Inc.; 1199SEIU National Benefit Fund, et al.; Fresenius Kabi AG; Official
           Committee of Unsecured Creditors of Akorn, Inc., et al; Gabelli Funds, LLC; Leadiant
           Biosciences, Inc.; IRP Claimants; Dr. Charles P. Ehlen; Ad Hoc Group and DIP Lenders

           Removing Louisiana Department of Revenue as a party




 I hereby certify that all designated items are available electronically through CM/ECF.

                                              /s/Jason Spencer
 Date:   11/4/2020                     by:_____________________________________
                                                    Deputy Clerk

 Bankruptcy Court Appeal (BAP) Number:   20-37
